Case 1:20-cr-00002-AW-GRJ Document1 Filed 02/26/20 Page 1 of 4 -

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
GAINESVILLE DIVISION
UNITED STATES OF AMERICA

v. INDICTMENT

JOSHUA NOAH SAMS | ‘ee HOS

THE GRAND JURY CHARGES:

 

COUNT ONE
On or about January 9, 2020, in the Northern District of Flot, the
defendant,
JOSHUA NOAH SAMS,
knowingly did obstruct, delay, and affect commerce, and the movement of articles

and commodities in commerce, and did attempt to obstruct, delay, and affect

commerce and the movement of articles and commodities in commerce, by |
robbery, in that the defendant did knowingly take and obtain U.S. currency from
the person and in the presence of a person employed by Family Dollar, a retail

business engaged in interstate and foreign commerce located at 2286 SE

FILED USDC FLND GY

FEB 26 i PH2:2 1

\
Case 1:20-cr-00002-AW-GRJ Document1 Filed 02/26/20 Page 2 of 4

Hawthorne Rd., Gainesville, Florida, against the will of the person, by means of
actual and threatened force, violence, and fear of injury to the person.
In violation of Title 18, United States Code, Section 1951.
COUNT TWO
On or about January 9, 2020, in the Northern District of Florida, the
defendant,
JOSHUA NOAH SAMS,
did knowingly use, carry, and brandish a firearm, to wit, a Glock handgun, during
and in relation to a crime of violence for which he may be prosecuted in a court of
the United States, to wit, interference with commerce by robbery, as charged in
Count One of this Indictment.
In violation of Title 18, United States Code, Section 924(c)(1)(A)(ii).
CRIMINAL FORFEITURE
The allegations contained in Count One of this Indictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeiture.
From his engagement in the violation alleged in Count One of this
Indictment, the defendant,
JOSHUA NOAH SAMS,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C), and Title 28, United States Code, Section 2461(c), any and all of the
2
Case 1:20-cr-00002-AW-GRJ Document1 Filed 02/26/20 Page 3 of 4

defendant’s right, title, and interest in any property, real and personal, constituting,
and derived from, proceeds traceable to such offense.
If any of the property described above as being subject to forfeiture, as a
result of acts or omissions of the defendant:
i. cannot be located upon the exercise of due diligence;
ii. has been transferred, sold to, or deposited with a third party;
ili. has been placed beyond the jurisdiction of this Court;
iv. has been substantially diminished in value; or
V. has been commingled with other property that cannot be
subdivided without difficulty,
it is the intent of the United States, pursuant to Title 21, United States Code,
Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c),
to seek forfeiture of any other property of the defendant up to the value of the
forfeitable property.
FIREARM FORFEITURE
The allegations contained in Count Two of this Indictment are hereby
realleged and incorporated by reference. Because the defendant,
JOSHUA NOAH SAMS,
knowingly committed the violation set forth in Count Two of this Indictment, any

and all interest that the defendant has in the firearm involved in this violation is
3
Case 1:20-cr-00002-AW-GRJ Document1 Filed 02/26/20 Page 4 of 4

vested in the United States and hereby forfeited to the United States pursuant to

Title 18, United States Code, Section 924(d)(1).

A TRUE BILL:

 

DATE

 

 

 

CHRISTOPHER M. ELSEY '
Assistant United States Attorney
